Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 1/2/2020.

Drawings
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.

The present drawings contain substantial shading.  Black and white line drawings are required.  Any shading must comply with the above guidelines.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  This application discloses a propulsion system which allegedly generates acceleration of a closed system through an environment by expansion and condensation of a working fluid.  The system is sealed and no mass from the fluid and gas is ejected into the environment.  Since all mass/matter is completely recirculated within the system, there is no mass transfer and thus no force transfer between said system and its environment.  Therefore, the claimed invention is not supported by a credible asserted utility and is considered inoperative.
The applicant's invention will not work as disclosed and claimed; see Newton's Third Law. The closed system has no net force applied. The forces acting within the system to propel the system in one direction will be canceled out by the equal and opposite forces acting on the system in the opposite direction. Therefore, the invention will not propel a craft through space as disclosed.

Newton's first law states that every object will remain at rest or in uniform motion in a straight line unless compelled to change its state by the action of an external force. This is normally taken as the definition of inertia. The key point here is that if there is no net force acting on an object (if all the external forces cancel each other out) then the object will maintain a constant velocity. If that velocity is zero, then the object remains at rest. If an external force is applied, the velocity will change because of the force. Newton's third law states that for every action (force) in nature there is an equal and opposite reaction. The system has no net force applied thereto. The forces acting within the system to propel the system forward will be canceled out by the equal and opposite forces acting on the rear of the system.

The applicant has not provided experimental results of testing of any embodiment of the system.  Since there are currently no known space propulsion systems that do not eject mass, strong evidence of successful experimental results of a described embodiment would be needed to overcome this rejection.   An experiment, such as the pendulum test below, can demonstrate operability when combined with a thorough analysis of any potential false-positive conclusions.
    PNG
    media_image1.png
    548
    582
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Based on the evidence regarding the below factors (in re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The nature of the invention: The present invention is a space propulsion system that does not eject mass.
The state of the prior art: To the examiner’s knowledge, there exists no working massless propulsion systems such that a skilled artisan would be able to fill in the gaps in the present disclosure by consulting the prior art.
The level of predictability in the art: Massless propulsion is unpredictable. There are currently no known systems producing massless propulsion, making this art area a nascent technology. 
The amount of direction provided by the inventor: The disclosure contains insufficient information to enable a skilled artisan to make and use the claimed invention. The specification does not set forth a specific design or experimental results.
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. 
The examiner therefore concludes that a skilled artisan would be required to conduct undue experimentation to make and use the claimed invention. Due to the theoretical and vague nature of the disclosure, a skilled artisan would be required to conduct the full scope and research and development to make and use the claimed propulsion system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644